ORDER

PER CURIAM
Michael Schlueter appeals the denial of his Rule 29.15 motion for post-conviction relief. Schlueter raises one point on appeal, asserting that the motion court clearly erred in denying his motion because there was no factual basis in the plea-court record to support his guilty pleas for first-degree child molestation, and thus his guilty pleas were involuntary, unknowing, and unintelligent. We affirm.
The judgment of the trial court is based on findings of fact that are not clearly erroneous. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).